SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant |X| Filed by a Party other than the Registrant |_| Check the appropriate box: |_| Preliminary Proxy Statement. |_| Confidential, for use of the Commission Only (as permitted by Rule 14a-6(e)(2)). |_| Definitive Proxy Statement. |X| Definitive Additional Materials. |_| Soliciting Material Pursuant to Sec. 240.14a-12. BlackRock California Investment Quality Municipal Trust Inc. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment Of Filing Fee (Check the appropriate box): |X| No fee required. |_| Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: |_| Fee paid previously with preliminary materials. |_| Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: November 30, 2009 Dear Shareholder: I am writing to inform you that the November 30, 2009 Special Shareholder Meeting of BlackRock California Investment Quality Municipal Trust Inc. (NYSE Amex: RAA) (the “Fund”), a Maryland corporation, has been adjourned to December 28, 2009.The Fund is asking its shareholders to approve the proposed reorganization of the Fund into BlackRock California Municipal Income Trust (NYSE: BFZ) (the "Reorganization").As more fully explained in the Joint Proxy Statement/Prospectus which accompanied our original mailing, we believe that the Reorganization will benefit the Fund’s shareholders. The Fund’s board of directors has unanimously approved the Reorganization. We recently mailed you proxy materials relating to proposals to be voted on at the Fund's December 28, 2009 Special Shareholder Meeting but our records indicate that we have not received your vote.In order to avoid incurring further expenses by the Fund, we are asking you to take a moment to submit your vote. You can vote quickly and easily using one of the following methods: · Speak to a live Proxy Specialist by calling 1-866-704-4427.We can answer any of your questions and record your vote. (Open: M-F 9am – 11pm, Sat 12pm – 6pm EST) · Mail in your signed proxy card in the envelope provided. · Call the phone number on the proxy card and enter the control number printed on the card and follow the touchtone prompts. · Log on to the website noted on your proxy card, enter your control number printed on the card and vote by following the on-screen prompts. Every vote counts! The Joint Proxy Statement/Prospectus relating to the Reorganization contains important information and shareholders are urged to read it. Free copies of the
